[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO COMPEL
Defendants in the above-captioned action are hereby ordered to respond to all interrogatories and production requests to which no objection has been interposed within 20 days of the date of notification of this order.
           Plaintiffs' Request for Disclosure and Production Dated October 18, 1991
Defendants are ordered to respond to the following interrogatories and production requests within 30 days of the date of this order. Response may be limited in time to documents and information existing prior to December 14, 1990 unless otherwise indicated:
    Interrogatories: 16, 17, 19, 20-31, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 54, 55, 60, 61, 62, 63, 68, 69, 70, 71, 75 and 82 — answer should include actions pending after December 14, 1990 if they are based on acts that occurred prior to that date. Production Requests: 1, 2, 3, 9, 10, 11, 12, 13, 18, 21, 22, 23, 25
         Plaintiffs' Supplemental Request for Disclosure and Production dated May 6, 1992
Defendants are ordered to respond to the following interrogatories and requests for production within 30 days of the date of this order. Response may be limited to documents and information existing prior to December 14, 1990 unless otherwise indicated. CT Page 3943
Interrogatories: 29, 30, 31, 57, 59, 60, 61, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90.
Requests for Production: 5, except to extent defendant's claims report is privileged, in which case, defendants must state basis of privilege, 11.
By the Court Aurigemma, J.